                                   1

                                   2

                                   3

                                   4

                                   5                                    UNITED STATES DISTRICT COURT

                                   6                                   NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     RONALD F. MARTINEZ,                                 Case No. 18-cv-02291-HSG (PR)
                                                          Plaintiff,
                                   9
                                                                                             ORDER REOPENING ACTION;
                                                   v.                                        SCHEDULING SUMMARY
                                  10
                                                                                             JUDGMENT
                                  11     W.L. MUNIZ, et al.,
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On April 17, 2018, plaintiff, an inmate at Corcoran State Prison, filed this pro se civil

                                  15   rights action pursuant to 42 U.S.C. § 1983 claiming that he was retaliated against for filing prior

                                  16   federal district court actions against his jailors at Salinas Valley State Prison (“SVSP”), where he

                                  17   was previously incarcerated. On July 17, 2018, the Court reviewed the complaint and found that,

                                  18   liberally construed, it stated cognizable First Amendment claims against seven defendants. On

                                  19   September 13, 2018, after defendants had been served and had appeared through counsel, the

                                  20   Court referred the action to Magistrate Judge Robert Illman for early settlement proceedings. On

                                  21   November 28, 2018, Judge Illman reported that the case did not settle.

                                  22          Accordingly, in order to expedite the resolution of this case, the Court now orders:

                                  23          1.        The Clerk shall REOPEN the action.

                                  24          2.        No later than 91 days from the date this order is filed, defendants must file and

                                  25   serve a motion for summary judgment or other dispositive motion. A motion for summary

                                  26   judgment also must be accompanied by a Rand notice so that plaintiff will have fair, timely and

                                  27   adequate notice of what is required of him in order to oppose the motion. Woods v. Carey, 684

                                  28   F.3d 934, 939 (9th Cir. 2012) (notice requirement set out in Rand v. Rowland, 154 F.3d 952 (9th
                                   1   Cir. 1998) must be served concurrently with motion for summary judgment).1

                                   2          Plaintiff’s opposition to the summary judgment or other dispositive motion must be filed

                                   3   with the Court and served upon defendants no later than 28 days from the date the motion is filed.

                                   4   Plaintiff must bear in mind the notice and warning regarding summary judgment provided later in

                                   5   this order as he prepares his opposition to any motion for summary judgment.

                                   6          Defendants shall file a reply brief no later than 14 days after the date the opposition is

                                   7   filed. The motion shall be deemed submitted as of the date the reply brief is due. No hearing will

                                   8   be held on the motion.

                                   9          3.      Plaintiff is advised that a motion for summary judgment under Rule 56 of the

                                  10   Federal Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you must

                                  11   do in order to oppose a motion for summary judgment. Generally, summary judgment must be

                                  12   granted when there is no genuine issue of material fact – that is, if there is no real dispute about
Northern District of California
 United States District Court




                                  13   any fact that would affect the result of your case, the party who asked for summary judgment is

                                  14   entitled to judgment as a matter of law, which will end your case. When a party you are suing

                                  15   makes a motion for summary judgment that is properly supported by declarations (or other sworn

                                  16   testimony), you cannot simply rely on what your complaint says. Instead, you must set out

                                  17   specific facts in declarations, depositions, answers to interrogatories, or authenticated documents,

                                  18   as provided in Rule 56(e), that contradict the facts shown in the defendants’ declarations and

                                  19   documents and show that there is a genuine issue of material fact for trial. If you do not submit

                                  20   your own evidence in opposition, summary judgment, if appropriate, may be entered against you.

                                  21   If summary judgment is granted, your case will be dismissed and there will be no trial. Rand v.

                                  22   Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998) (en banc) (App. A).

                                  23          (The Rand notice above does not excuse defendants’ obligation to serve said notice again

                                  24   concurrently with a motion for summary judgment. Woods, 684 F.3d at 939).

                                  25
                                       1
                                  26     If defendants assert that plaintiff failed to exhaust his available administrative remedies as
                                       required by 42 U.S.C. § 1997e(a), defendants must raise such argument in a motion for summary
                                  27   judgment, pursuant to the Ninth Circuit’s opinion in Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014)
                                       (en banc) (overruling Wyatt v. Terhune, 315 F.3d 1108, 1119 (9th Cir. 2003), which held that
                                  28   failure to exhaust available administrative remedies under the Prison Litigation Reform Act,
                                       should be raised by a defendant as an unenumerated Rule 12(b) motion).
                                                                                           2
                                   1          4.      All communications by plaintiff with the Court must be served on defendants’

                                   2   counsel by mailing a true copy of the document to defendants’ counsel. The Court may disregard

                                   3   any document which a party files but fails to send a copy of to his opponents.

                                   4          5.      Discovery may be taken in accordance with the Federal Rules of Civil Procedure.

                                   5   No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16 is required

                                   6   before the parties may conduct discovery.

                                   7          6.      Plaintiff is responsible for prosecuting this case. Plaintiff must promptly keep the

                                   8   Court informed of any change of address and must comply with the Court’s orders in a timely

                                   9   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                  10   to Federal Rule of Civil Procedure 41(b). Plaintiff must file a notice of change of address in every

                                  11   pending case every time he is moved to a new facility.

                                  12          7.      Any motion for an extension of time must be filed no later than the deadline sought
Northern District of California
 United States District Court




                                  13   to be extended and must be accompanied by a showing of good cause.

                                  14          8.      Plaintiff is cautioned that he must include the case name and case number for this

                                  15   case on any document he submits to the Court for consideration in this case.

                                  16          IT IS SO ORDERED.

                                  17   Dated: 11/29/2018

                                  18
                                  19
                                                                                                     HAYWOOD S. GILLIAM, JR.
                                  20                                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
